     Case 3:19-cv-00068-MMD-CLB Document 16 Filed 04/23/20 Page 1 of 4



1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     CHRISTOPHER A. JONES,                              Case No. 3:19-cv-00068-MMD-CLB

7                                     Plaintiff,                        ORDER
             v.
8
      ROMEO ARANAS, et al.,
9
                                  Defendants.
10

11   I.     SUMMARY

12          Pro se Plaintiff Christopher A. Jones, currently incarcerated in the custody of the

13   Nevada Department of Corrections (“NDOC”) sued Defendants, NDOC employees and

14   officials, under 42 U.S.C. § 1983, alleging violations of his constitutional rights arising from

15   NDOC’s non-treatment of his infection with the chronic form of the Hepatitis-C virus

16   (“HCV”) per an official policy, non-treatment of a bicep injury, inadequate food, and

17   mishandling of money he won settling other Section 1983 cases. (ECF Nos. 6 (operative

18   complaint), 7 (screening order).) Before the Court is Plaintiff’s objection (ECF No. 15) to

19   Magistrate Carla L. Baldwin’s minute order (ECF No. 14) denying Plaintiff’s motion for

20   clarification (ECF No. 12) as to why Judge Baldwin stayed this case in a prior minute order

21   (ECF No. 9). Because Judge Baldwin did not clearly err in staying this case or denying

22   Plaintiff’s subsequent motion for clarification, and as further explained below, the Court

23   will overrule Plaintiff’s objection—though it will offer Plaintiff some more explanation he

24   may find helpful.

25   II.    LEGAL STANDARD

26          Magistrate judges are authorized to resolve pretrial matters subject to district court

27   review under a “clearly erroneous or contrary to law” standard. See 28 U.S.C. §

28   636(b)(1)(A); see also Fed. R. Civ. P. 72(a); LR IB 3-1(a) (“A district judge may reconsider
     Case 3:19-cv-00068-MMD-CLB Document 16 Filed 04/23/20 Page 2 of 4



1    any pretrial matter referred to a magistrate judge in a civil or criminal case pursuant to LR

2    IB 1-3, where it has been shown that the magistrate judge’s ruling is clearly erroneous or

3    contrary to law.”). “A finding of fact is clearly erroneous if it is (1) illogical, (2) implausible,

4    or (3) without support in inferences that may be drawn from the facts in the record.” Red

5    Lion Hotels Franchising, Inc. v. MAK, LLC, 663 F.3d 1080, 1087 (9th Cir. 2011) (citation

6    and quotation marks omitted). But a magistrate judge’s pretrial order issued under 28

7    U.S.C. § 636(b)(1)(A) is not subject to de novo review, and the reviewing court “may not

8    simply substitute its judgment for that of the deciding court.” Grimes v. City & County of

9    San Francisco, 951 F.2d 236, 241 (9th Cir. 1991) (citation omitted).

10   III.   DISCUSSION

11          The Court will overrule Plaintiff’s objection because Judge Baldwin did not clearly

12   err in staying this case, or denying Plaintiff’s subsequent motion for clarification. The

13   “power to stay proceedings is incidental to the power inherent in every court to control the

14   disposition of the cases on its docket with economy of time and effort for itself, for counsel,

15   and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “How this can best be

16   done calls for the exercise of judgment, which must weigh competing interests and

17   maintain an even balance.” Id. at 254-55. There is no requirement that “before proceedings

18   in one suit may be stayed to abide the proceedings in another[] the parties to the two

19   causes must be shown to be the same and the issues identical.” Id. at 254. Judge Baldwin

20   therefore has wide discretion over whether to stay a case referred to her, and she did not

21   clearly err in exercising that discretion to stay this case.

22          Indeed, the Court agrees with Judge Baldwin’s decision to stay this case because

23   Counts I and II of Plaintiff’s operative complaint challenge the NDOC’s Medical Directive

24   219 (“MD 219”) governing the NDOC’s treatment of incarcerated people with HCV as

25   deliberately indifferent to his medical needs in violation of the Eighth Amendment, and as

26   violating the ADA and/or RA. (ECF No. 7 at 2-7.) As Judge Baldwin mentioned in her most

27   recent minute order (ECF No. 14), materially identical claims are currently being litigated

28   in a class action against NDOC—In re HCV Prison Litigation, Case No. 3:19-cv-00577-

                                                      2
     Case 3:19-cv-00068-MMD-CLB Document 16 Filed 04/23/20 Page 3 of 4



1    MMD-CLB (D. Nev. Filed Sept. 17, 2019) (the “Class Action”). The Court understands

2    Judge Baldwin decided to stay this and similar cases because Plaintiff and those similarly

3    situated to him may benefit from discovery produced in the Class Action. Moreover, the

4    outcome of the Class Action will have a significant impact on Counts I and II of Plaintiff’s

5    operative complaint. Therefore, the interests of judicial efficiency favor staying this case

6    pending the outcome of the Class Action even though Plaintiff has three Counts in his

7    complaint that are unrelated to HCV. (ECF No. 7 at 7-14.) See also Landis, 299 U.S. at

8    254 (stating that the parties and causes of action in a related case need not be identical

9    for a stay to be warranted). This case will remain stayed until Judge Baldwin or the Court

10   lifts the stay. That said, the Court will direct the Clerk of Court to send Plaintiff a copy of

11   the certification order and current scheduling order in the Class Action as a courtesy to

12   Plaintiff.

13           Plaintiff also inquires in his objection whether counsel has been appointed to

14   represent him in this case. (ECF No. 15 at 2, 4.) To be clear, no counsel has been

15   appointed to represent Plaintiff in this case. Pro bono counsel (meaning volunteers who

16   are not paid) are prosecuting the Class Action. They do not represent Plaintiff. Perhaps a

17   simpler way of thinking about the situation is that the pro bono counsel in the Class Action

18   have interests that align with Plaintiff. And as mentioned above, at a later date, discovery

19   from the Class Action may be made available to Plaintiff.

20           In sum, Plaintiff’s objection is overruled.

21   IV.     CONCLUSION

22           The Court notes that Plaintiff made arguments and cited to cases not discussed

23   above. The Court has reviewed those arguments and cases, and has determined they are

24   immaterial to resolving Plaintiff’s objection.

25           It is therefore ordered that Plaintiff’s objection to Judge Baldwin’s minute order

26   denying his earlier motion for clarification (ECF No. 15) is denied.

27   ///

28   ///

                                                      3
     Case 3:19-cv-00068-MMD-CLB Document 16 Filed 04/23/20 Page 4 of 4



1          The Clerk of Court is directed to send Plaintiff courtesy copies of the certification

2    order and current scheduling order (ECF Nos. 21, 34) in In re HCV Prison Litigation, Case

3    No. 3:19-cv-00577-MMD-CLB (D. Nev. Filed Sept. 17, 2019).

4          DATED THIS 23rd day of April 2020.

5

6                                             MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 4
